[Missing Graphic Reference] USAA TAX EXEMPT MONEY MARKET FUND SUPPLEMENT DATED APRIL 4, 2011 TO THE FUND’S PROSPECTUS DATED AUGUST 1, 2010 As of April 1, 2011, John C. Bonnellno longer co-manages the USAA Tax Exempt Money Market Fund (the Fund) with Dale R. Hoffmann. Mr. Hoffmannremains as the sole portfolio manager of the Fund. Mr. Bonnellcontinues to manage the Tax Exempt Long-Term Fund. The references to Mr. Bonnell on pages 24 and 41 of the Fund’s prospectus with respect to the Fund are hereby deleted. 94944-0411
